DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0168967 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 700 (e.g., [0068], claim 7) and 120 (e.g., [0079]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 600 (e.g., FIG. 1). Reference character 600 is used to designate the control unit in the drawings (e.g., FIG. 1); and reference character 700 is used to designate the control unit in the specification (e.g., [0068], claim 7) Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING PELTIER ELEMENT AND COMPENSATION ELEMENT BETWEEN TEMPERATURE-REGULATING ELEMENT AND BATTERY CELL.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 600 (e.g., FIG. 1).
Reference character 700 is described in paragraph [0068]. However, reference character 700 is not present in the drawings.
Reference character 120 is described in paragraph [0079]. However, reference character 120 is not present in the drawings.
Reference character 81 is referred to as a first compensation material in paragraph [0085]. Reference character 81 is used to designate a first thermal compensation material. Reference character 81 should be referred to as a first thermal compensation material in paragraph [0085].
Reference character 82 is referred to as a second compensation material in paragraph [0088]. Reference character 82 is used to designate a second thermal compensation material. 82 should be referred to as a second thermal compensation material in paragraph [0088].
Appropriate correction is required.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:
Claim 7 uses reference character 700 to designate a control unit. However, reference character 700 is not present in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "such that a temperature-regulating medium is able to flow through it." It is unclear what the term "it" is referring. The Office recommends the limitation "such that a temperature-regulating medium is able to flow through the temperature-regulating element."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaccio et al. (US 2017/0256833 A1, hereinafter Ciaccio).
Regarding claim 1, Ciaccio discloses a battery module (200) having at least one battery cell (204, [0078]), comprising:
a housing (260), in which the at least one battery cell (204) is accommodated (FIG. 1C, [0094]), and
a temperature-regulating element (244, [0084]),
wherein a Peltier element (140) is furthermore arranged between the at least one battery cell (204) and the temperature-regulating element (244, [0084]),
wherein the Peltier element (140) is thermally conductively connected in each case to the at least one battery cell (204) and the temperature-regulating element (244, [0084]),
wherein the Peltier element (140) is furthermore connected to a voltage source (108) in such a way that the Peltier element (140) is configured to transfer heat between the at least one battery cell (204) and the temperature-regulating element (244, [0062]), and
wherein a compensation element (248) for homogenizing the temperature is furthermore arranged between the at least one battery cell (204) and the Peltier element (140, [0083]),
said compensation element (248) being formed from a metallic material (see metal, [0085]).
Regarding claim 2, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that a thermal compensation material (234, 242) is arranged between the at least one battery cell (204) and the compensation element (248), between the compensation element (248) and the Peltier element (140) and/or between the Peltier element (140) and the temperature-regulating element (244, [0083]).
Regarding claim 3, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (244) is formed by the housing (260) of the battery module (200, [0094]).
Regarding claim 4, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (244) is formed by the housing (260) of the battery module (200, [0094]),
wherein the temperature-regulating element (244) is integrated into the housing (260, [0094]).
claim 5, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (244) is formed such that a temperature-regulating medium is able to flow through the temperature-regulating element (244, [0091]).
Regarding claim 6, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the voltage source (108) is formed by the at least one battery cell (204, FIG. 1A).
Regarding claim 7, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the battery module (200) furthermore comprises a control unit (112) configured to drive the voltage source (108, [0062]).
Regarding claim 8, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that an electronic element (112) of the battery module (200) is arranged at a side of the temperature-regulating element (244) facing away from the at least one battery cell (204, [0094]).
Regarding claim 9, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
wherein the at least one battery cell (204) is cohesively connected to the compensation element (248, [0083]).
claim 10, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the cohesive connection between the at least one battery cell  (204) and the compensation element (248) is formed by means of a thermally conductive adhesive (see epoxy, [0083]).
Regarding claim 11, Ciaccio discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the battery module (200) has a plurality of battery cells (204, [0078]).
Regarding claim 12, Ciaccio discloses a battery module (200, [0078]) having at least one lithium-ion battery cell (204, [0058]), comprising:
a housing (260), in which the at least one battery cell (204) is accommodated (FIG. 1C, [0094]), and
a temperature-regulating element (244, [0084]),
wherein a Peltier element (140) is furthermore arranged between the at least one battery cell (204) and the temperature-regulating element (244, [0084]),
wherein the Peltier element (140) is thermally conductively connected in each case to the at least one battery cell (204) and the temperature-regulating element (244, [0084]),
wherein the Peltier element (140) is furthermore connected to a voltage source (108) in such a way that the Peltier element (140) is configured to transfer heat between the at least one battery cell (204) and the temperature-regulating element (244, [0062]), and
wherein a compensation element (248) for homogenizing the temperature is furthermore arranged between the at least one battery cell (204) and the Peltier element (140, [0083]),
said compensation element (248) being formed from a metallic material (see metal, [0085]), and
wherein the at least one battery cell (204) is directly or cohesively connected to the compensation element (248, [0083]).
Regarding claim 13, Ciaccio discloses a method of operating a battery module (200) having at least one battery cell (204, [0078]), comprising a housing (260), in which the at least one battery cell (204) is accommodated (FIG. 1C, [0094]), and a temperature-regulating element (244, [0084]), wherein a Peltier element (140) is furthermore arranged between the at least one battery cell (204) and the temperature-regulating element (244, [0084]), wherein the Peltier element (140) is thermally conductively connected in each case to the at least one battery cell (204) and the temperature-regulating element (244, [0084]), wherein the Peltier element (140) is furthermore connected to a voltage source (108) in such a way that the Peltier element (140) is configured to transfer heat between the at least one battery cell (204) and the temperature-regulating element (244, [0062]), and wherein a compensation element (248) for homogenizing the temperature is furthermore arranged between the at least one battery cell (204) and the Peltier element (140, [0083]), said compensation element (248) being formed from a metallic material (see metal, [0085]), the method comprising
supplying to the Peltier element (140), with the voltage source (108), a voltage in such a way that the at least one battery cell (204) is heated or the at least one battery cell (204) is cooled (FIG. 2, [0109]–[0110]).

Claim(s) 1–5 and 9–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (CN 106374162 A, hereinafter Niu).
Regarding claim 1, Niu discloses a battery module (FIG. 1, [0056]) having at least one battery cell (1, [0056]), comprising:
a housing (16), in which the at least one battery cell (1) is accommodated (FIG. 1, [0056]), and
a temperature-regulating element (7, [0061]),
wherein a Peltier element (5) is furthermore arranged between the at least one battery cell (1) and the temperature-regulating element (7, [0058]),
wherein the Peltier element (5) is thermally conductively connected in each case to the at least one battery cell (1) and the temperature-regulating element (7, [0056]),
wherein the Peltier element (5) is furthermore connected to a voltage source in such a way that the Peltier element (5) is configured to transfer heat between the at least one battery cell (1) and the temperature-regulating element (7, [0058]), and
wherein a compensation element (3) for homogenizing the temperature is furthermore arranged between the at least one battery cell (1) and the Peltier element (5, [0056]),
said compensation element (3) being formed from a metallic material (see aluminum, [0060]).
claim 2, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that a thermal compensation material (10) is arranged between the at least one battery cell (1) and the compensation element (3), between the compensation element (3) and the Peltier element (5) and/or between the Peltier element (5) and the temperature-regulating element (7, [0069]).
Regarding claim 3, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (7) is formed by the housing (16) of the battery module (FIG. 1, [0056]).
Regarding claim 4, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (7) is formed by the housing (16) of the battery module (FIG. 1, [0056]),
wherein the temperature-regulating element (7) is integrated into the housing (16, [0056]).
Regarding claim 5, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the temperature-regulating element (7) is formed such that a temperature-regulating medium is able to flow through the temperature-regulating element (7, [0061]).
Regarding claim 9
wherein the at least one battery cell (1) is cohesively connected to the compensation element (3, [0069]).
Regarding claim 10, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the cohesive connection between the at least one battery cell (1) and the compensation element (3) is formed by means of a thermally conductive adhesive (10, [0022]).
Regarding claim 11, Niu discloses all claim limitations set forth above and further discloses a battery module:
characterized in that the battery module (1) has a plurality of battery cells (1, [0065]).
Regarding claim 12, Ciaccio discloses a battery module (FIG. 1, [0056]) having at least one lithium-ion battery cell (1, [0007]), comprising:
a housing (16), in which the at least one battery cell (1) is accommodated (FIG. 1, [0056]), and
a temperature-regulating element (7, [0061]),
wherein a Peltier element (5) is furthermore arranged between the at least one battery cell (1) and the temperature-regulating element (7, [0058]),
wherein the Peltier element (5) is thermally conductively connected in each case to the at least one battery cell (1) and the temperature-regulating element (7, [0056]),
wherein the Peltier element (5) is furthermore connected to a voltage source in such a way that the Peltier element (5) is configured to transfer heat between the 
wherein a compensation element (3) for homogenizing the temperature is furthermore arranged between the at least one battery cell (1) and the Peltier element (5, [0056]),
said compensation element (3) being formed from a metallic material (see aluminum, [0060]), and
wherein the at least one battery cell (1) is directly or cohesively connected to the compensation element (7, [0022]).
Regarding claim 13
supplying to the Peltier element (5), with the voltage source, a voltage in such a way that the at least one battery cell (1) is heated or the at least one battery cell (1) is cooled (FIG. 1, [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725